Exhibit 10.11.03

TRANSITION AGREEMENT

And

EMPLOYMENT AGREEMENT AMENDMENT

This Transition Agreement and Employment Agreement Amendment (“Agreement”) is
made as of the 19th day of July, 2013 (the “Effective Date”) by and between
Douglas Lindroth (“Executive”) and Limelight Networks, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

 

  A. The Company and Executive entered into that certain Employment Agreement
dated as of October 14, 2008 (the “Original Agreement”) which was subsequently
amended as of December 30, 2008 (the “First Amendment”) and also amended as of
December 3, 2012 (the “Second Amendment”). The term “Employment Agreement” as
used herein means the Original Agreement as amended by both the First and Second
Amendments. Employee and the Company also entered into an At-will Employment,
Confidential Information Invention Assignment and Arbitration Agreement dated as
of October 14, 2008, (the “Inventions Agreement”) and an Indemnification
Agreement dated as of October 14, 2008, (the “Indemnity Agreement”).

 

  B. The Company and Executive intend that Executive’s employment with the
Company will terminate without cause effective as of the end of mutually agreed
transition period as described in this Agreement.

 

  C. The Parties also intend to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Executive may have against the Company, including, but not limited to, any and
all claims arising out of or in any way related to Executive’s employment with
or termination of his employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive agree as follows:

 

  1. Definitions. The following terms will have the following meanings as used
in this Agreement. Also, defined terms identified with an initial capital letter
and not defined in this Agreement will have the meaning given those defined
terms in the Employment Agreement.

 

  a. Transition Period means the period beginning on the Effective Date and
ending on the earlier of the date the Company files its periodic report on Form
10Q for its third fiscal quarter 2013 or November 15, 2013.

 

  b. Expiration Date means the earlier of (i) the expiration of the Transition
Period, (ii) the date the Company and Executive agree that Executive’s
employment will end, or (iii) the date the Company terminates Executive’s
employment without Cause.



--------------------------------------------------------------------------------

  c. Early Termination Date means the date prior to the Expiration Date but
after the Q2 Earnings Date that Executive voluntarily resigns his employment
whether with or without Good Reason.

 

  d. Q2 Earnings Date means the date the Company files its periodic report on
Form 10Q for its second fiscal quarter 2013.

 

  e. Equity Awards has the meaning given that term in Section 3(c)(ii) of the
Employment Agreement.

 

  f. Section 10 (a) of the Employment Agreement, entitled “Cause” is hereby
amended during the Transition Period to read in its entirety as follows:

“(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations
under this Agreement or otherwise relating to the business of Company;

(ii) Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an Executive of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;

(iii) A breach of a fiduciary duty by means of embezzlement or any criminal
misconduct that has a material detrimental effect on the Company’s reputation or
business;

(iv) Executive (A) obstructing or impeding; (B) endeavoring to obstruct, impede
or improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”.”

The Company will not attempt to terminate Executive for Cause pursuant to
subsections (iii) and (iv) above without first providing Executive with written
notice of the event that the Company believes constitutes Cause, specifically
identifying the acts or omissions constituting the grounds for Cause and a
reasonable cure period of not less than twenty (20) days.

 

  2.

Performance of Duties During Transition Period. During the Transition Period and
through the Expiration Date or the Early Termination Date, as the case may be,
Executive will continue to perform all of his duties and responsibilities as
Senior Vice President, Chief Financial Officer and Treasurer, including
performance of his role as Principal Accounting Officer and Principal Financial
Officer and signing any filings with the Securities and Exchange Commission,
provided however the parties intend and expect that certain of Executive’s
duties and responsibilities may be transitioned (including his title and duties
and



--------------------------------------------------------------------------------

  responsibilities as CFO, Treasurer and PAO) to his successor or another person
prior to the Expiration Date or Early Termination Date at such time as his
successor believes he is adequately trained and prepared to assume such duties
and responsibilities. Executive will work diligently and in good faith to train
and prepare his successor to assume the responsibilities of Chief Financial
Officer and Treasurer and to effect a smooth transition of his duties and
responsibilities to his successor. Executive’s employment will terminate on the
earlier of the Expiration Date, the Early Termination Date, or Executive’s
termination by the Company for Cause.

 

  3. Termination on the Expiration Date. If Executive’s employment terminates
without Cause on the Expiration Date, then, subject to Section 8 (release of
claims), Executive will receive: (i) unpaid Base Salary accrued through the
Expiration Date plus Base Salary from the Expiration Date that would have
accrued through the end of the month following the month in which the Expiration
Date occurs but in no event beyond November 15, 2013; (ii) pay for accrued but
unused vacation; (iii) benefits or compensation as provided under the terms of
any executive benefit and compensation agreements or plans applicable to
Executive through the effective date of termination; (iv) unreimbursed business
expenses required to be reimbursed to Executive, including without limitation
the expenses related to Executive relocating personal items from Phoenix to San
Diego; (v) rights to indemnification Executive may have under the Company’s
Certificate of Incorporation, Bylaws, this Agreement, and/or the Indemnity
Agreement, as applicable; (vi) an amount equal to twelve (12) months of
Executive’s Base Salary of $337,459.00; (vii) an amount equal to 100% of
Executive’s Target Annual Incentive for 2013 of $208,500.00;
(viii) reimbursement for premiums paid for continued health benefits for
Executive (and any eligible dependents) under the Company’s health plans until
the earlier of (A) twelve (12) months, payable when such premiums are due
(provided Executive validly elects to continue coverage under COBRA), or (B) the
date upon which Executive and Executive’s eligible dependents become covered
under similar plans; (ix) accelerated vesting of that portion of Executive’s
then outstanding and unvested Equity Awards that would otherwise vest by their
terms on or before December 31, 2013. Subject to IRC section, the amounts in
subsections (vi) and (vii) above will be paid in a lump sum within seven
(7) days following the effective date of the Release referenced in Section 8
below.

 

  4.

Termination on the Early Termination Date. If Executive’s employment terminates
without Cause on an Early Termination Date, then, subject to Section 8,
Executive will receive: (i) unpaid Base Salary accrued through the Early
Termination Date; (ii) pay for accrued but unused vacation; (iii) benefits or
compensation as provided under the terms of any executive benefit and
compensation agreements or plans applicable to Executive through the effective
date of termination; (iv) unreimbursed business expenses required to be
reimbursed to Executive, including without limitation the expenses related to
Executive relocating personal items from Phoenix to San Diego; (v) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws, this Agreement, and/or the Indemnity Agreement, as
applicable; (vi) an amount equal to twelve (12) months of Executive’s Base
Salary of $337,459.00; (vii) a prorated portion of Executive’s Target Annual
Incentive for 2013 of $208,500.00 (calculated multiplying the Target Annual
Incentive by a fraction the numerator of which is the number of days between
January 1, 2013 and the Early Termination Date and the denominator of which is
365); (viii) reimbursement for premiums paid for continued health benefits for
Executive (and any eligible dependents) under the Company’s health plans until
the earlier of (A) twelve (12) months, payable when such premiums are due
(provided Executive validly elects to continue coverage under COBRA), or (B) the
date upon which Executive and Executive’s eligible dependents become covered
under similar plans; (ix) accelerated vesting of that portion of Executive’s
then outstanding and unvested Equity Awards that would otherwise vest by their
terms on or before



--------------------------------------------------------------------------------

  September 1, 2013; and (x) provided the Early Termination Date is after
September 1, 2013, also accelerated vesting of a prorated portion of Executive’s
then outstanding and unvested Equity Awards that would otherwise vest after
September 1, but on or before December 31, 2013 (calculated by multiplying each
such Equity Award vesting by a fraction the numerator of which is the number of
days between September 1, 2013 and the Early Termination Date and the
denominator of which is 90). Subject to IRC section 409A, the amounts in
subsections (vi) and (vii) above will be paid in a lump sum within seven
(7) days following the effective date of the Release referenced in Section 7
below.

 

  5. Discretionary Acceleration of Certain Equity Awards. If Executive’s
employment terminates without Cause on the Expiration Date (under section 3
above), then either before or within fifteen (15) days following the Expiration
Date the Company’s Audit Committee will evaluate Executive’s performance of his
duties and responsibilities during the Transition Period, considering among such
other factors as it deems relevant Executive’s good faith efforts to prepare his
successor to assume the CFO duties and his efforts to assure a smooth transition
of CFO responsibilities to his successor, and will decide whether to approve the
accelerated vesting of that portion of Executive’s then unvested Equity Awards
that would otherwise vest according to their terms on or after January 1, 2014
and on or before June 1, 2014 assuming Executive had remained a Service Provider
through such period (the “Discretionary Awards”), or any portion thereof. For
purposes of this section only, Executive will remain a Service Provider to the
Company (but without further compensation, duties, responsibilities or
liability) and available to respond to questions regarding his former role after
the Expiration Date until the date the Audit Committee completes its evaluation
and determination regarding the discretionary acceleration of the Discretionary
Awards as provided in this section.

 

  6. Extended Exercise Period. If Executive’s employment terminates without
Cause on either the Expiration Date or an Early Termination Date, then Executive
will be entitled to exercise any outstanding vested stock options until the
first to occur of: (i) December 31, 2014, (ii) the applicable scheduled
expiration date of such award (in the absence of any termination of employment)
as set forth in the award agreement, or (iii) the ten (10) year anniversary of
the award’s original date of grant. For purposes of clarity, the term
“expiration date” shall be the scheduled expiration of the option agreement and
not the period that Executive shall be entitled to exercise such option.

 

  7. Termination for Cause, Voluntary Termination prior to Q2 Earnings Date or
Voluntary Termination for Good Reason. If Executive voluntarily terminates his
employment prior to the Q2 Earnings Date, Executive shall be entitled to such
benefits as are identified for a termination without Cause contained in the
Employment Agreement and this Agreement shall be of no force or effect. If
Executive is terminated for Cause, pursuant to Section 1(f) above, Executive
shall be entitled to such benefits as are identified for a termination for Cause
contained in the Employment Agreement and this Agreement shall be of no force or
effect. If Executive voluntarily terminates his employment for Good Reason
before the Q2 Earnings Date then Executive shall be entitled to such benefits as
are identified for a termination for Good Reason contained in the Employment
Agreement and this Agreement shall be of not force or effect. If Executive
voluntarily terminates his employment for Good Reason after the Q2 Earnings Date
but before the Expiration Date then Executive shall be entitled to the benefits
described in Section 3 above. Executive will provide the Company written notice
of his intent to resign for Good Reason which notice will describe in detail the
facts or events for such Good Reason within 15 calendar days of the occurrence
of the facts or events, and the Company shall have a period of not less than
thirty (30) calendar days to cure such facts or events and thereby obviate the
basis for Executive’s resignation for Good Reason.



--------------------------------------------------------------------------------

  8. Release of Claims. The receipt of any benefits pursuant to Sections 3(vi) –
(ix), 4(vi) – (x), 5, 6 or 7 is subject to and conditioned upon Executive
signing and not revoking a release of claims in a form reasonably acceptable to
the Company (and substantially in the form attached hereto as Exhibit A) and
honoring all continuing covenants in this Agreement, the Employment Agreement
(including without limitation the provisions of section 8 thereof) and the
Inventions Agreement. No severance or other benefits pursuant to those
provisions will be paid or provided until the release of claims becomes
effective.

 

  9. Change of Control. Unless a Change of Control occurs prior to the
Expiration Date or Early Termination Date, as applicable, Executive acknowledges
and agrees that his termination of employment is not In Connection With a Change
of Control.

 

  10. Reimbursement of Legal Fees. The Company will reimburse Executive up to
$4,000 for legal fees actually incurred by Executive for legal advice in
connection with the review of this Agreement.

 

  11. Letter of Recommendation. If Executive continues to perform his duties in
good faith and to the best of his abilities throughout the Transition Period,
the Company will provide a favorable letter of recommendation for Executive if
and when requested.

 

  12. Amendment of Employment Agreement. This Agreement amends the Employment
Agreement and supersedes the Employment Agreement to the extent provisions
between the documents are inconsistent, and in particular, this Agreement
supersedes the provisions of section 7 of the Employment Agreement regarding
severance benefits. For the avoidance of doubt, if Executive is entitled to any
benefits under this Agreement, Executive shall not be entitled to any different
or additional benefits under the Employment Agreement. Except to the extent
amended or superseded the provisions of the Employment Agreement remain in full
force. The provisions of the Employment Agreement that are not amended or
superseded by this Agreement are applicable to, and incorporated into, this
Agreement, including sections 12, 14, 15 and 17 through 24 of the Employment
Agreement.

 

  13. Integration. This Agreement, together with the Employment Agreement,
Inventions Agreement, Indemnity Agreement and the forms of equity award
agreements that describe Executive’s outstanding equity awards, represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral.

 

  14. Notices. Section 13 of the Employment Agreement, Notices, is amended to
include the following updated address for notices to the Company:

222 So. Mill Ave.

Suite 800

Tempe, Arizona 85281

Attn: Senior Director of Human Resources

If to Executive:

P.O. Box 315, Rancho Santa Fe, CA 92067.

In witness whereof, this Agreement has been signed as of the day and year first
above written.



--------------------------------------------------------------------------------

            COMPANY:

LIMELIGHT NETWORKS, INC.

 

/s/ Robert Lento     Date: July 24, 2013 Robert Lento, Chief Executive Officer  
  EXECUTIVE:     /s/ Douglas Lindroth     Date: July 23, 2013 Douglas Lindroth  
 